DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “wherein: said single continuous trench and said inner trench have a dielectric material layer formed on a sidewall and a bottom part; said single continuous trench has a first conductive material formed on said dielectric material layer; said inner trench has a second conductive material formed on said dielectric material layer; and said first conductive material is separated from said second conductive material by said dielectric material layer.” as recited in claim 1.
Saito et al (US 20040195618 A1, hereinafter Saito), the closest reference, discloses a vertical drain extended transistor (FIG. 1) formed in a semiconductor substrate comprising: 
a single continuous trench (trench comprising at least gate 24a-1 and base layers 12a) defining regions arranged in a row on a surface of said semiconductor substrate, (substrate shown in FIG. 1) wherein each of said regions comprises: 
an inner trench (trench containing at least gate electrode 24a-1) inside said region; 
a source region (n+ source layers 13a)  of a first conductivity type formed on said surface of said semiconductor substrate, extending horizontally and vertically between an inside boundary of said single continuous trench and a boundary of said inner trench; (See FIG. 1,showing the layers 13a on a sidewall of the gate 24a-1) 
a body region (p base layers 12a) of a second conductivity type formed below said source region; and 
a vertically oriented drift region (n drift layer 11) of said first conductivity type formed below said body region, wherein said single continuous trench and said inner trench have a dielectric material (gate dielectric 23a) layer formed on a sidewall and a bottom part and a conductive material (gate electrode 24a-1)  formed on said dielectric material layer respectively.  (See FIG. 1, showing the placement of the dielectric formed on sidewalls and a bottom part, and the gate electrode formed on the dielectric) 
However, Saito does not explicitly teach said single continuous trench and said inner trench have a dielectric material layer formed on a sidewall and a bottom part; said single continuous trench has a first conductive material formed on said dielectric material layer; said inner trench has a second conductive material formed on said dielectric material layer; and said first conductive material is separated from said second conductive material by said dielectric material layer as recited in claim 1.  No other reference remedies these deficiencies.
Therefore claim 1 is allowed, and claims 2-8 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812